Case 3:15-cv-00110-KRG-KAP Document 119 Filed 01/07/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DANIEL LEPPIEN,

Plaintiff, :

Vv. : Case No. 3:15-cv-110-KRG-KAP
WEXFORD HEALTH SOURCES, INC., :
et al.,

Defendants

Memorandum Order

As recounted more fully in my Report and Recommendation
at ECF no. 100, this matter was settled in May 2017. It was not
discontinued and ended until October 2017, when a motion to enforce
settlement filed by defendants was granted by the court. ECF no.
101. Since that time plaintiff has taken a pro se appeal that was
dismissed as untimely, see ECF no. 114, has asked the court for
legal advice that it cannot give, see ECF no. 115, ECF no. 117, and
has filed two motions to enforce settlement, see ECF no. 108, ECF
no. 110, referred to me under 28 U.S.C.§ 636(b) (3).

I denied the first motion to enforce settlement in an
order at ECF no. 109, advising plaintiff that “[i]f plaintiff has
a specific issue he should describe it (and it would help if he
would attach the grievances associated with the issue) and I will
order a response.” In plaintiff's second motion to enforce
settlement, filed two weeks later at ECF no. 110, he specifically
complained that he had never seen “anyone” for his medical needs
in the “over 7 months” since the court’s order adopting my Report
and Recommendation. As relief plaintiff asked that this “be looked
into” and something done “to correct this.”

I ordered a response and the Commonwealth defendants, in

their response at ECF no. 116, attached medical records indicating

X
Case 3:15-cv-00110-KRG-KAP Document 119 Filed 01/07/19 Page 2 of 3

that plaintiff had been evaluated by an ophthalmologist on July 17,
2017, with a followup appointment on January 8, 2018, and a further
appointment on June 20, 2018; by a oral-maxillofacial surgeon on
August 24, 2017, with a followup appointment on December 18, 2017,
and by a neurologist on July 19, 2017. Plaintiff replied to the
response at ECF no. 118, not disputing that he had been seen as the
defendants’ records indicated (in fact the plaintiff attached the
same medical records), but claiming that the visits to the
ophthalmologist were “well after the 60day settlement agreement
[sic],” the visits to the oral-maxillofacial surgeon were “late”
and the visit to the neurologist “showed that more needs to be
done.” As relief plaintiff now asked that the settlement agreement
be amended to add “new terms.”

There is no breach of the settlement agreement. What the
medical records show is that even before the settlement agreement
was legally binding on defendants the plaintiff was being seen by

the relevant specialists. No one disputes that plaintiff suffered
serious injuries or that the medical records submitted show that
additional treatment may be necessary in the future. See e.g. the
December 18, 2017 notes of Doctor Chung that he would not be able
to formulate a treatment plan until he had reviewed the scans of
plaintiff’s jaw taken in 2014 immediately after the assault; see
also the office notes (the doctor's signature begins with a G and
although the typed name does not appear on the records the cross
reference in the other notes and the UPMC website suggest that it

could be Gabrielle Bonhomme, MD, director of UPMC Eye Center’s
Case 3:15-cv-00110-KRG-KAP Document 119 Filed 01/07/19 Page 3 of 3

neuro-ophthalmology service) of the neurology consult on July 19,
2017, opining that future “strabismus surgery” might be advisable
when plaintiff's vision stabilized. That future treatment may be
needed in the future (repetition deliberate) does not mean that it
is needed now, much less that it is being withheld in violation
either of the Eighth Amendment or the settlement agreement. The
plaintiff’s motion is denied.

If in the future plaintiff believes that any person with
a duty under the Eighth Amendment to provide for his serious
medical needs is being indifferent to them he is free to exhaust
the remedies provided by the Pennsylvania Department of Corrections
and then file a complaint in this court under the Prison Litigation
Reform Act. But there is no evidence in support of the claim that
the settlement agreement in this matter has been breached. It is
inappropriate to use a settlement agreement reached as a result of
a discrete past event and necessarily having a limited scope, as
a basis for seeking to constitute the court an ombudsman to hear
every future claim plaintiff may wish to bring relative to his

medical care.

DATE: tSooes 2 CY Ih

Keith A. Pesto,
United States Magistrate Judge

 

 

Notice by ECF to counsel of record by U.S. Mail to plaintiff:

Daniel Leppien LC-2472
S.C.I. Somerset

1600 Walters Mill Road
Somerset, PA 15510
